
	

115 SRES 27 ATS: Honoring the life and achievements of Eugene A. “Gene” Cernan.
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 27
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2017
			Mr. Cruz (for himself, Mr. Nelson, Mr. Peters, Mr. Durbin, Mr. Van Hollen, Mr. Rubio, Mr. Inhofe, Ms. Hassan, Mr. Cornyn, Mr. Thune, Mr. Wicker, and Mr. Gardner) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		February 2, 2017Committee discharged; considered and agreed to with an amended preambleRESOLUTION
		Honoring the life and achievements of Eugene A. Gene Cernan.
	
	
 Whereas Gene Cernan was born on March 14, 1934, in Chicago, Illinois, was raised in the suburban towns of Bellwood and Maywood, and graduated from Proviso Township High School;
 Whereas Gene Cernan began his career as a basic flight trainee in the United States Navy; Whereas Gene Cernan was one of fourteen astronauts selected by NASA in October 1963 to participate in the Gemini and Apollo programs;
 Whereas Gene Cernan was the second American to have walked in space having spanned the circumference of the world twice in a little more than 21/2 hours in 1966 during the Gemini 9 mission;
 Whereas Gene Cernan served as the lunar module pilot for Apollo 10 in 1969, which was referred to as the dress rehearsal for Apollo 11’s historic landing on the Moon;
 Whereas Gene Cernan was commander of Apollo 17 in 1972, during the last human mission to the Moon; Whereas Gene Cernan maintains the distinction of being the last man to have left his footprints on the surface of the Moon;
 Whereas Gene Cernan was one of the three men to have flown to the Moon on two occasions; Whereas Gene Cernan logged 566 hours and 15 minutes in space, of which more than 73 hours were spent on the surface of the Moon;
 Whereas Gene Cernan and the crew of Apollo 17 set records that still stand today, for longest manned lunar landing flight, longest lunar surface extra vehicular activities, largest lunar sample return, and longest time in lunar orbit;
 Whereas Gene Cernan retired from the Navy after 20 years and ended his NASA career in July 1976; and
 Whereas, on January 16, 2017, Gene Cernan passed away in Houston, Texas, leaving behind a vibrant history of space exploration and advocacy for NASA, a legacy of inspiring young people to dream the impossible, and a documentary that encourages continual human space exploration: Now, therefore, be it
		
	
 That the Senate honors the life of Gene Cernan, a Naval aviator, fighter pilot, electrical engineer, and the last astronaut to walk on the Moon.
		
